Citation Nr: 0123081	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to the veteran's service-connected back 
disability.

2.  Entitlement to service connection for a right leg 
disability secondary to the veteran's service-connected back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability as secondary to the veteran's service-connected 
disabilities.

4.  Entitlement to an evaluation in excess of 40 percent for 
discogenic low back pain with degenerative spondylitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1970, and from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's appeal was previously before the Board in May 
2000.  In that decision, the Board denied the claims of 
entitlement to service connection for left knee and right leg 
disabilities as secondary to the service-connected low back 
disability and psychiatric disability as secondary to 
service-connected disabilities as not being well grounded.  
The Board also denied increased disability evaluations for 
the service-connected hypertension and bronchial asthma and 
granted an increased disability evaluation of 40 percent for 
the service-connected low back disorder.  The Board remanded 
the issue of entitlement to a total disability rating based 
on individual unemployability to afford the RO an opportunity 
to review the veteran's claim in light of the grant of a 40 
percent evaluation for the service-connected back disability. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the VA Office of 
the General Counsel filed an Appellee's Motion for Partial 
Remand and to Stay Further Proceedings (Motion), in light of 
Holliday v. Principi, 14 Vet. App. 280 (2001). 

By a March 2001 Order, the Court granted the motion and 
vacated the part of the Board's May 2000 decision that denied 
service connection for left knee and right leg disabilities 
as secondary to the service-connected low back disability; 
service connection for a psychiatric disability as secondary 
to service-connected disabilities; an increased disability 
evaluation for hypertension, currently rated as 10 percent 
disabling; an increased disability evaluation for bronchial 
asthma, currently rated as 10 percent disabling; and an 
increased disability evaluation in excess of 40 percent for 
the service-connected low back disorder.  The Court remanded 
the case to the Board. 

REMAND

As alluded to above, in March 2001 the Court, in part, 
vacated the Board's May 2000 decision and remanded the case 
in light of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Holliday v. Principi, 14 Vet. App. 280, the Court held 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits.  Because the criteria for 
providing notice, developing evidence, and deciding benefits 
have been fundamentally altered, a remand of the issues on 
appeal is required for compliance with the notice and duty to 
assist provisions contained in the new law. 

In addition, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and new regulations, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the new regulations.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

With regard to the service connection claims, the veteran 
maintains that he currently has left knee and right leg 
disabilities as secondary to his service-connected back 
disability, and a psychiatric disability as secondary to his 
service-connected disabilities.  Although diagnoses of 
degenerative joint disease of the knees and a depressive 
disorder, not otherwise specified, have been made, a 
definitive diagnosis of a disability of the right leg has not 
been made.  The record merely shows treatment for an injury 
of the right leg in 1996.  Additionally, medical opinions 
addressing the etiology of the left knee and psychiatric 
disability have not been obtained.  Accordingly, 
contemporaneous VA examinations are needed.  See generally 
Crowe v. Brown, 7 Vet. App. 238 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Regarding the increased disability evaluation claims, review 
of the record reflects that the veteran's last VA 
examinations for compensation purposes were conducted in 
1998.  As such, more contemporaneous VA examinations are 
needed to assist the Board with making an informed decision 
regarding the veteran's current level of severity for the 
service-connected hypertension, bronchial asthma, and 
discogenic low back pain with degenerative spondylitis.  
38 C.F.R. § 4.2 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Review of the veteran's medical reports indicate that he may 
have participated in the Vocational Rehabilitation Program.  
If so, his vocational rehabilitation folder should be 
obtained and associated with the claims folder. 

In light of these circumstances, the case is remanded to the 
RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA and new regulations 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) are 
fully complied with and satisfied.

2.  The RO should contact the veteran 
through his attorney and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers 
pertinent to his claims since 1998.  All 
VA medical records identified by the 
veteran should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the veteran, the RO should 
request his authorization to release any 
indicated private medical records.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the veteran.  In the event 
that any such records cannot be obtained, 
the RO should comply with the applicable 
notice provisions of the VCAA and new 
regulations.  

3.  The RO should obtain the veteran's 
vocational rehabilitation folder, if any, 
and associate it with the claims folder.

4.  The RO should schedule the veteran 
for the appropriate VA examinations to 
determine the nature and etiology of any 
current left knee disability, right leg 
disability and psychiatric disability and 
their relationship, if any, to the 
veteran's service-connected low back 
disability and/or any other service-
connected disability.  All necessary 
tests or studies, including X-rays, 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiners, and the examination 
reports should reflect that the claims 
file has been reviewed.

Based upon the examination results and a 
review of the claims folder, the 
examiners should specify which 
disabilities are present and should offer 
an opinion as to whether it is at least 
as likely as not that the disabilities 
were caused by or aggravated by the 
service-connected low back disability 
and/or any other service-connected 
disability.  If the examiners believe 
that any disability found was aggravated 
by the veteran's low back disability 
and/or any other service-connected 
disability, the examiners should attempt 
to identify the extent of disability due 
to aggravation.  A complete rationale for 
all opinions expressed must be provided, 
and any opinion reached with regard to 
the veteran's psychiatric disorder must 
be reconciled with the April 1999 medical 
report from D.J.K., M.D.  

With respect to the veteran's service-
connected low back disability, the 
examiner should describe all 
symptomatology specifically due to the 
low back disability, to include any 
evidence of chronic residuals consisting 
of severe painful motion or weakness in 
the affected extremity.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
also provide an opinion on the impact of 
the service-connected low back disability 
on the veteran's ability to work.

5.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the level of severity of the 
veteran's hypertension.  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  Prior to the examination, the 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  If any, the 
examiner should also provide an opinion 
addressing functional or occupational 
impairment due to the veteran's 
hypertension.

6.  Finally, the RO should schedule the 
veteran for the appropriate VA 
examination to determine the severity of 
the service-connected bronchial asthma.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner should review 
pertinent historical data in the claims 
folder.  A pulmonary function test must 
be performed, and all other indicated 
tests must be conducted.  If any, the 
examiner should also provide an opinion 
addressing functional or occupational 
impairment due to the veteran's bronchial 
asthma. 

7.  The RO should review the claims file 
and ensure that the above-requested 
development has been conducted and 
completed in full.  Stegall v. West, 11 
Vet. App. 268 (1998).  

8.  Then, the RO should readjudicate the 
veteran's claims.  In readjudicating the 
service connection claims, the RO should 
consider Allen v. Brown, 7 Vet. App. 439 
(1995).  In assigning a rating for 
hypertension, the RO must consider the 
old and new regulations and utilize those 
which are most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-97 (March 
25, 1997).  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) 
(2000).

If any of the benefits sought on appeal remain denied, the 
veteran and his attorney should be provided with a 
supplemental statement of the case, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issues on appeal.  The appropriate period of 
time should be allowed for response.  

The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. CRAWFORD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



